Citation Nr: 0029863	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  97-20 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches due to 
ionizing radiation.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease due to ionizing radiation.  

3.  Entitlement to service connection for coronary artery 
disease due to ionizing radiation.  

4.  Entitlement to service connection for bilateral 
subcapsular cataracts due to ionizing radiation.  

5.  Entitlement to a compensable evaluation for entrapment of 
the ilioinguinal nerve with neuralgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1945 to June 
1946.  A May 1946 service medical record confirms that he had 
no combat duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously before the Board in July 1998, when 
it was remanded for records and to afford the veteran a 
hearing before a Member of this Board.  The veteran responded 
that the RO hearing was adequate and satisfied his request 
for a hearing.  Records were obtained.  The requested 
development was completed.  The Board now proceeds with its 
review of the appeal.  

An additional issue was developed for appellate consideration 
while the claim was in Remand status.  An August 1999 rating 
decision granted benefits under 38 U.S.C.A. § 1151 for 
entrapment of the ilioinguinal nerve with neuralgia, as 
residuals of surgery for a right inguinal hernia.  The 
disability was rated as noncompensable.  This issue will be 
the subject of a Remand at the end of this decision and will 
not be otherwise discussed herein.  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal of service 
connection issues.

2.  Headaches in service were a manifestation of a 
personality disorder.  

3.  Headaches in service were not a manifestation of a 
chronic disability resulting from disease or injury.  

4.  The veteran does not have a headache disability resulting 
from disease or injury during service, including exposure to 
ionizing radiation.  

5.  The veteran does not have chronic obstructive pulmonary 
disease resulting from disease or injury during service, 
including exposure to ionizing radiation.  

6.  The veteran does not have coronary artery disease 
resulting from disease or injury during service, including 
exposure to ionizing radiation.  

7.  The veteran does not have bilateral subcapsular cataracts 
resulting from disease or injury during service, including 
exposure to ionizing radiation.  

8.  This case does not present a "medical complexity or 
controversy." 


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by 
service, nor the result of exposure to ionizing radiation in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(1999).

2.  The veteran's chronic obstructive pulmonary disease was 
not incurred in or aggravated by service, nor the result of 
exposure to ionizing radiation in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1999).

3.  The veteran's coronary artery disease was not incurred in 
or aggravated by service, nor may service incurrence of 
cardiovascular disease be presumed, nor was the veteran's 
coronary artery disease the result of exposure to ionizing 
radiation in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (1999).  

4.  The veteran's bilateral subcapsular cataracts were not 
incurred in or aggravated by service, nor the result of 
exposure to ionizing radiation in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1999).  

5.  There is no basis to obtain an independent medical 
opinion in this case.  38 U.S.C.A. § 7109 (West 1991); 
38 C.F.R. §§ 3.328, 20.901 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered this case under the provisions of 
38 U.S.C. § 5107, signed by the President and effective 
October 30, 2000.  

(a)  The Secretary shall assist a claimant in developing 
all facts pertinent to a claim for benefits under this 
title.  Such assistance shall include requesting 
information as described in section 5106 of this title.  
The Secretary shall provide a medical examination when 
such examination may substantiate entitlement to the 
benefits sought.  The Secretary may decide a claim without 
providing assistance under this subsection when no 
reasonable possibility exists that such assistance will 
aid in the establishment of entitlement.

(b)  The Secretary shall consider all evidence and 
material of record in a case before the Department with 
respect to benefits under laws administered by the 
Secretary and shall give the claimant the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of the matter.

(c)  Except when otherwise provided by this title or by 
the Secretary in accordance with the provisions of this 
title, a person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
proof.  

Floyd D. Spence National Defense Authorization Act for FY 
2001, Pub. L. No. 106-398, § 1611 (2000) (to be codified at 
38 U.S.C.A. § 5107).  

The representative has requested an independent medical 
opinion.  Law and regulations permit the Board to obtain an 
independent medical opinion when such an opinion is warranted 
by "the medical complexity or controversy involved in an 
appeal case,".  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§ 20.901 (1999).  Regulations also permit the RO to obtain an 
independent medical opinion, "When warranted by the medical 
complexity or controversy involved in a pending claim,".  
38 C.F.R. § 3.328 (1999).  A lay claimant's disagreement with 
a physician's findings does not constitute a "medical 
complexity or controversy" within the meaning of the law and 
regulations.  The record here shows that the question as to 
the radiation residuals is not complex.  Both Dr. Kuch and 
the later opinion agree that radiation can cause the 
disabilities at issue.  Dr. Kuch did not address how much 
radiation was required to cause the disabilities or how much 
radiation the veteran had.  Those critical factors were 
considered only in the later opinion.  Neither Dr. Kuch nor 
any other medical professional has disagreed with the dose 
reconstruction for the veteran.  Neither Dr. Kuch nor any 
other medical professional has expressed an opinion that the 
reconstructed radiation dose the veteran would have been 
exposed to would cause the disabilities at issue.  Thus, 
there is no disagreement between physicians or other trained 
professionals as to the effects of the radiation dosage to 
which the veteran was exposed.  There is no "medical 
complexity or controversy" which would warrant an 
independent medical opinion.  

The Board notes radiation estimates submitted by the veteran.  
These have not been interpreted by a doctor or other 
competent witness as causing the veteran radiation exposure 
above the worse case estimate provided by official sources.  

Service Connection Generally

The veteran has specifically alleged that the disabilities 
for which he is seeking service connection are the result of 
exposure to radiation during service.  The radiation exposure 
claim requires specific analysis and the consideration of law 
and regulation specific to radiation claims.  The Board must 
liberally construe the claims and consider all bases upon 
which the claimed benefits might be granted.  Therefore, the 
Board has first considered the basic law and regulations 
pertaining to service connection.  The analysis of the 
radiation based claims will be discussed in a separate 
analysis below.  

Service connection is granted for disabilities resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
That means that for a claim of service connection, there must 
be evidence of a current disability, evidence of disease or 
injury during service and evidence of a link between the two.  
Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran claims service connection for headaches.  The 
service medical records show that there were headache 
complaints during service.  The veteran was examined and it 
was determined by trained medical personnel that the 
headaches were a manifestation of a personality disorder.  
Personality disorders are not disabilities subject to service 
connection and compensation.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (1999).  The findings of the trained medical 
professionals who evaluated the veteran during service are 
very probative.  

Headaches were reported in a private medical report in 
November 1949.  

The next record of headache complaints was on the May 1988 VA 
examination.  The diagnosis was headaches of unknown origin 
and adjustment disorder with anxious mood.  The July 1988 
neurology consultation reports shows the veteran reported a 
long history of headaches.  The diagnosis was tension 
headaches with possible occipital neuralgia.  The doctor did 
not link the headaches to service.  

While the veteran recently asserted that he suffered 
headaches since service, the evidence shows that many years 
passed between the time the veteran left service and his 
recent treatment, without complaint of a headache disorder.  
See Maxson v. Gober, No. 99-7160 (Fed. Cir. Oct. 27, 2000).  

Tension headaches were diagnosed in 1988 and that diagnosis 
was confirmed on VA examination in January 1999.  On the 
January 1999 examination, the examiner noted the veteran's 
statements that he had headaches since service and; however, 
did not link the headaches to any incident of service.  

In March 1999, a private psychiatrist, Richard A. Daly, M.D., 
noted evidence of a personality disorder and expressed the 
opinion that the veteran's headaches would not be due to the 
personality disorder.  

While the recent medical evaluations raise questions as to 
the etiology of the veteran's headaches, they do not connect 
them to any disease or injury in service.  There is no 
evidence from a physician or other trained medical 
professional which connects a disorder manifested by 
headaches to disease or injury in service.  The preponderance 
of the evidence establishes that the headaches in service 
were the result of a personality disorder and that the 
veteran's current headaches are not the result of disease or 
injury, incurred or aggravated, during service.  

The veteran also claims service connection for chronic 
obstructive pulmonary disease, coronary artery disease, and 
bilateral subcapsular cataracts as residuals of exposure to 
ionizing radiation.  He has not claimed nor does the evidence 
show any other relevant disease or injury during service.  
The evidence shows that many years have passed since the 
veteran left active service, without complaint of pulmonary 
disease, coronary artery disease, or cataracts.  See Maxson 
v. Gober, No. 99-7160 (Fed. Cir. Oct. 27, 2000).  At his 
October 1995 RO hearing, the veteran acknowledged that 
symptoms of respiratory, cardiovascular and cataract 
disorders were first manifested many years after service.  
Additionally, there is no evidence from a doctor or other 
competent medical source which connects any current pulmonary 
disease, coronary artery disease, or cataracts to disease or 
injury in service.  After considering all possible bases to 
award the benefits the veteran is seeking, the Board finds 
that the preponderance of the evidence is against any other 
basis for granting these claims and there is no doubt to be 
resolved. 

Radiation Exposure

Service connection for a disability alleged to be the result 
of exposure to radiation in service which first manifests 
itself after any applicable period specified in 38 C.F.R. § 
3.307 may only be established by demonstration of a causal 
relationship between the radiation dose and the claimed 
disability.  See, 38 C.F.R. §§ 3.304, 3.311; Combee v. Brown, 
34 F.3d 1039 (Fed.Cir. 1994).  This is the case unless 
service connection may be established by applying the 
presumptions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  

In a letter dated in January 1995, a VA physician, Jeffrey H. 
Kuch, M.D., reported that another physician had examined the 
veteran and identified medical problems including:  chronic 
obstructive pulmonary disease (COPD), restrictive pulmonary 
disease (RPD), posterior subcapsular cataracts, coronary 
artery disease and headaches.  The veteran was informed that 
the "civilian sector" recognized pulmonary fibrosis (scar 
tissue in the lung) as possibly X-ray related.  X-rays were 
also known to accelerate the degree to which coronary artery 
disease would advance.  

In a letter dated in February 1995, Dr. Kuch stated that it 
was a well known fact that irradiation or exposure to 
"excessive X-ray" to the chest area can result in at least 
two adverse outcomes:  coronary artery disease can be 
accelerated and extra scar tissue can form in the lung 
(pulmonary fibrosis).  The doctor went on to note that the 
veteran had coronary artery disease as manifested by angina 
pectoris and restrictive lung disease for which the most 
common cause was interstitial lung disease and pulmonary 
fibrosis.  "Therefore, I believe that there is a more than 
reasonable possibility that any irradiation to which you were 
exposed in service could very well have accelerated the 
atherosclerotic process in his coronary artery disease 
leading to coronary artery disease with angina pectoris and 
that the same exposure to irradiation could have led to 
pulmonary fibrosis and scar tissue in your lungs which is 
aggravating your current lung situation."  

At his October 1995 RO hearing, the veteran testified that he 
was exposed to ionizing radiation at, "Hiroshima and 
Nagasaki, Japan, 1945.  I believe the months from September 
'til, well on the October of '45, and from September to 
October or beyond December, I don't recall."  The veteran 
reported that he had headaches before service and that they 
increased during service.  He reported that lung disease was 
diagnosed in 1988.  Early cataracts were first found in 1992.  
Cardiovascular symptoms were said to have begun in the early 
1970's.  The hearing officer discussed the possible 
submission of additional evidence in accordance with 
38 C.F.R. § 3.103(c)(2) (1999).  

Although the service department had no record of the 
veteran's precise activities or individual radiation exposure 
record during the occupation period, a Department of Defense 
technical dose reconstruction had been derived from a "worst 
case" scenario.  The upper limit dose based upon the worst 
possible conditions in Nagasaki during the occupation period 
was less than 1.000 rem, gamma.

A letter from the Defense Nuclear Agency, dated in December 
1995, stated that a review of historical records confirmed 
the veteran's presence at Hiroshima, Japan from December 21 
to December 27, 1945.  During that period, he served on USS 
CYBELE (AKS 10).  It was noted that a scientific dose 
reconstruction titled RADIATION DOSE RECONSTRUCTION: U.S. OCCUPATION 
FORCES IN HIROSHIMA AND NAGASAKI, JAPAN 1945-1946 (DNA 5512F) had 
determined the maximum possible radiation dose that might 
have been received by any individual who was at either 
Hiroshima or Nagasaki for the full duration of the American 
occupation.  Using all possible "worst case" assumptions, 
the maximum possible dose any individual serviceman might 
have received from external radiation, inhalation, and 
ingestion was less than one rem.  This did not mean that any 
individual approached this level of exposure.  In fact, it 
was probable that the great majority of servicemen assigned 
to the Hiroshima and Nagasaki occupation forces received no 
radiation exposure whatsoever, and that the highest dose 
received by anyone was a few tens of millirem.

In January 1996, the case was sent to the VA's Director of 
Compensation and Pension Service for evaluation.  From there, 
it was referred, in February 1996, to the VA's Chief Medical 
Director for review and an opinion.  The request specifically 
noted the opinion of Dr. Jeffrey H. Kuch.  

A statement from the Assistant Chief Medical Director for 
Environmental Medicine and Public Health (ACMD), dated in 
February 1996, noted that the veteran was reported to have 
received a maximal dose of ionizing radiation of less than 
1.0 rem irradiation during service.  The report went on to 
discuss the veteran's specific case in terms of established 
scientific findings.  The report specifically discussed the 
concerns as to the effects of X-rays on heart and lung, which 
had been raised by Dr. Kuch.  It was noted that the CIRRPC 
Science Panel Report (Number 6, 1988) did not provide 
screening doses for cataracts, heart disease or pulmonary 
disease, other than lung cancer.  According to information in 
Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, page 363, the threshold dose of 
radiation resulting in lens opacities in atomic bomb 
survivors was about 60 - 150 rads while the threshold for 
persons treated with X-rays to the eye is about 200 - 300 
rads.  Radiation can cause lung damage including pneumonitis 
and pulmonary fibrosis but that typically followed exposures 
to hundreds of thousands of rads (Mettler and Upton, MEDICAL 
EFFECTS OF IONIZING RADIATION, 2nd edition, 1995, pages 237 to 
241).  Radiation also can cause cardiac damage, including 
coronary artery disease but the doses again are typically 
thousands of rads (Mettler and Upton, pages 2412 to 244).  In 
light of the above, it was the physicians opinion that it was 
unlikely that the veteran's cataracts, lung or heart disease 
could be attributed to exposure to ionizing radiation in 
service.  

This analysis, by a physician, uses specific levels of 
exposure in analyzing the effects of radiation.  This makes 
it much more persuasive than the generalization as to effects 
offered by Dr. Kuch.  This medical opinion specifically says 
there is no relationship and fully explains why.  This 
opinion outweighs Dr. Kuch's opinion by a very wide margin.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the Board 
must deny service connection for the claimed residuals of 
ionizing radiation: headaches, chronic obstructive pulmonary 
disease, coronary artery disease, and bilateral subcapsular 
cataracts.  


ORDER

Service connection is denied for headaches, chronic 
obstructive pulmonary disease, coronary artery disease, and 
bilateral subcapsular cataracts.  




REMAND

An August 1999 rating decision granted benefits under 
38 U.S.C.A. § 1151 for entrapment of the ilioinguinal nerve 
with neuralgia, as residuals of surgery for a right inguinal 
hernia.  The veteran has complained of continuing pain in the 
inguinal area.  The doctors have acknowledged that nerve 
entrapment is possible and may cause continuing discomfort.  
However, the record does not provide sufficient information 
to rate the disability in accordance with the rating 
schedule.  

While the Board regrets further delay, the evaluation of the 
entrapment of the ilioinguinal nerve with neuralgia, must be 
REMANDED to the RO for the following:  

1.  The veteran should be scheduled for an 
examination to determine the extent of the 
functional impairment resulting from the 
entrapment of the ilioinguinal nerve with 
neuralgia.  The report of examination 
should include a detailed account of all 
manifestations of the disorder found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The entire 
claims folder and a copy of this Remand 
must be made available to and be reviewed 
by the examiner.  

2.  If the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.  

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

Following completion of these actions, the RO should review 
the claim for a higher evaluation of the entrapment of the 
ilioinguinal nerve with neuralgia.  In accordance with the 
current appellate procedures, the case should be returned to 
the Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals




 

- 11 -


- 1 -


